—In an action to recover damages for personal injuries, the defendant College Pro Painters (U.S.) Ltd., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered November 7, 1997, as denied its motion for summary judgment dismissing the complaint, and the plaintiff cross-appeals, as limited by his brief, from so much of the order as denied that branch of his cross motion which was for partial summary judgment on the issue of liability against the defendant College Pro Painters (U.S.) Ltd.
*497Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
In May 1995 the plaintiff was allegedly injured when he was performing painting services while working for a franchisee of the appellant-respondent, College Pro Painters (U.S.) Ltd. (hereinafter College Pro). He subsequently commenced an action to recover damages for personal injuries against, among others, College Pro, alleging violations of the Labor Law. Both the plaintiff and College Pro moved unsuccessfully for summary judgment. The Supreme Court properly denied both motions, as the record reflects that issues of fact exist with respect to the status of College Pro as a “contractor” under the Labor Law (see, Russin v Picciano & Son, 54 NY2d 311, 316).
The parties’ remaining contentions are without merit. Copertino, J. P., Sullivan, Krausman and Florio, JJ., concur.